Citation Nr: 1038182	
Decision Date: 10/08/10    Archive Date: 10/15/10

DOCKET NO.  04-15 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for the residuals of an injury 
of the right shoulder.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The Veteran (appellant) had active military service from January 
1964 to December 1965, from May 1970 to January 1973, and from 
November 1978 to March 1986.  The record suggests that the 
Veteran may have had additional service; however, verification of 
that service is not of record.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a rating decision of 
January 2003 of the Department of Veterans Affairs (VA) Regional 
Office (RO), in St. Louis, Missouri.

In March 2007, the Board remanded this claim for additional 
development.  While the claim was in remand status, the RO 
granted service connection for post-traumatic stress disorder.  
The Veteran's depression was noted as a symptom of his PTSD.  
Thus, as this is a full grant of the benefit sought, the issue of 
entitlement to service connection for a psychiatric disorder to 
include depression and PTSD is no longer before the Board.  

The Board is also satisfied that there was substantial compliance 
with its March 2007 remand directives.  See Stegall v. West, 11 
Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 
(1999).  


FINDING OF FACT

The Veteran's right shoulder complaints in service were acute and 
transitory; the current right shoulder disorder was not present 
until many years after service and is not etiologically related 
to active service. 




CONCLUSION OF LAW

The criteria for service connection for residuals of an injury of 
the right shoulder have not been met.  U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303.  
(2009) 


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, VA 
must show (1) that any defect was cured by actual knowledge on 
the part of the claimant; (2) that a reasonable person could be 
expected to understand from the notice what was needed; or, (3) 
that a benefit could not have been awarded as a matter of law.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a letter 
sent to the Veteran in August 2002 that fully addressed all 
notice elements and was sent prior to the initial RO decision in 
this matter.  Another compliant letter was sent to the Veteran in 
March 2007.  The letters informed him of what evidence was 
required to substantiate the claim and of his and VA's respective 
duties for obtaining evidence.  

There is no allegation from the Veteran that he has any evidence 
in his possession that is needed for full and fair adjudication 
of this claim.  Under these circumstances, the Board finds that 
the notification requirements of the VCAA have been satisfied as 
to both timing and content.

With respect to the Dingess requirements, in March 2007, the RO 
provided the Veteran with notice of what type of information and 
evidence was needed to establish a disability rating, as well as 
notice of the type of evidence necessary to establish an 
effective date.  With that letter, the RO effectively satisfied 
the remaining notice requirements with respect to the issue on 
appeal.  

Therefore, adequate notice was provided to the Veteran prior to 
the transfer and certification of his case to the Board and 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service medical records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained with 
respect to a Veteran's claim for benefits, there are four factors 
for consideration.  

These four factors are: (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a disability; 
(2) evidence establishing an in-service event, injury, or 
disease, or manifestations of certain diseases during the 
presumptive period; (3) an indication that the disability or 
symptoms may be associated with service; and (4) whether there 
otherwise is sufficient competent medical evidence of record to 
make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be associated" 
with service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or other 
symptoms capable of lay observation.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

First, the RO has obtained VA outpatient treatment records, and 
Social Security Administration (SSA) and private medical records 
have been associated with the claims file.  Next, a specific VA 
medical opinion pertinent to the issue on appeal was obtained.  
See 38 C.F.R. § 3.159(c)(4) (2009).  To that end, when VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that 
the VA examinations obtained in this case is more than adequate.  
The examination provided adequate basis for determining the 
Veteran's claim.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion with 
respect to the issue on appeal has been met.  38 C.F.R. § 
3.159(c) (4).  Therefore, the available records and medical 
evidence have been obtained in order to make an adequate 
determination as to this claim.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance is required to fulfill VA's duty to 
assist in the development of the claim.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Service Connection

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until the 
present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for an injury, the United States 
Court of Appeals for Veterans Claims (Court) generally requires a 
Veteran to show (1) medical evidence of a current disability, (2) 
medical or lay evidence of in-service incurrence or aggravation 
of an injury, and (3) medical evidence of a nexus between the 
claimed in-service injury and the present disability.  Dalton v. 
Nicholson, 21 Vet. App. 23, 36 (2007).  

In cases where the Veteran cannot establish some of these 
elements, a Veteran can instead establish continuity of 
symptomatology.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. 
App. 303, 307 (2007).  To establish continuity of symptomatology, 
the Veterans Court requires a Veteran to show "(1) that a 
condition was 'noted' during service, (2) evidence of postservice 
continuity of the same symptomatology, and (3) medical or lay 
evidence of a nexus between the present disability and the 
postservice symptomatology."  Barr, 21 Vet. App. at 307.  Lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App.  
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claims and what the evidence in the 
claims file shows, or fails to show, with respect to the claims.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet.  App. 122, 128-30 (2000).  

The Veteran contends that service connection for a right shoulder 
disorder is warranted because it was incurred during service.  
The Veteran's service treatment records indicate that while he 
was receiving treatment for an alcohol problem, he injured his 
right shoulder.  Specifically, a medical record report from 
August 1985 (from the DDEAMC, Fort Gordon, Georgia) indicates 
that the Veteran injured his scapula when a go-cart he was 
driving flipped over.  Service records thereafter do not refer to 
a right shoulder complaint, diagnosis or treatment.  

Private records show that in March 1999, the Veteran complained 
of right arm pain and having neck problems since 1994.  In June 
2000, the Veteran underwent a physical therapy evaluation after a 
right rotator cuff repair.  He reported by way of history that he 
had initially injured his right shoulder approximately three 
years prior while pitching firewood.  In August 2000, he reported 
being in a motor vehicle accident with increased shoulder pain. 

Private records show that in December, 2000, an examiner stated 
that the Veteran had been under his care for the past several 
years for neck problems and right upper extremity radiculopathy.  

The Veteran was examined by VA in December 2009.  The claims file 
was reviewed.  The Veteran complained of anterior right shoulder 
pain that radiates to the neck on the right side.  The examiner 
noted the August 1985 injury to the Veteran's right shoulder 
during service, described as a non displaced hairline fracture of 
the medial aspect of the right scapula.  By way of history, it 
was noted that the Veteran had a cervical diskectomy and fusion 
at the C6/7 and C7/T1.  The Veteran was examined and rotator cuff 
tendopathy was diagnosed.  The examiner stated that the right 
shoulder condition is less likely as not caused by or the result 
of injury at Fort Gordon in 1985.  The rationale for the opinion 
was provided.  The examiner stated that the Veteran entered 
service without exam or history of an upper extremity disorder, 
and that the entire medical record is silent for a right shoulder 
problem except for the injury in 1985.  It was noted that the 
Veteran had no records of any right shoulder problem prior to his 
application for a claims processing job in 1992 and the history 
an examination at that time were negative for a right shoulder 
disorder.  The examiner stated that the first reference in the 
claims file of a right shoulder disorder is in 1998.  The 
examiner referred to a June 2000 Physical Therapy Evaluation in 
which the Veteran reported the onset of right shoulder problems 
to be three years prior due to pitching firewood.  The examiner 
noted that this would place the onset in about 1996 or 1997.  The 
examiner opined that the Veteran has not been able to produce any 
evidence of symptomatic right shoulder disease until about 1998 
and that in addition, the current pathology is in the rotator 
cuff which is distant from the site of the fracture and the 
fracture was displaced so it is not clear that the rotator cuff 
would have been injured in this incident.  The examiner said that 
furthermore, the Veteran identified the triggering event for his 
right shoulder problem to be in 1996 or 1997, throwing firewood.  
Thus it was his opinion that it is less likely than not that the 
current right shoulder pathology is due to his in service injury 
in 1985.  

After review of the evidence of record, the Board finds that 
service connection for a right shoulder disability is not 
warranted.  In this regard, the Board notes that although there 
was a right shoulder injury in service, the current diagnosis of 
is unrelated to military service, to include the inservice 
injury.  The only medical opinion on point is against the claim.  

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the 
Federal Circuit determined that lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition (noting 
that sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example difficulty 
hearing, and sometimes not, for example, a form of cancer), (2) 
the layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  The relevance of lay 
evidence is not limited to the third situation, but extends to 
the first two as well.  Whether lay evidence is competent and 
sufficient in a particular case is a factual issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno v. 
Brown, 6 Vet. App. 465, 470 (1992) (distinguishing between 
competency (a legal concept determining whether testimony may be 
heard and considered) and credibility (a factual determination 
going to the probative value of the evidence to be made after the 
evidence has been admitted)).  See Barr v. Nicholson, 21 Vet.  
App. 303 (2007).  In Robinson v. Shinseki, a non-precedential 
case, the Court held that, in some cases, lay evidence will be 
competent and credible evidence of etiology.  Whether lay 
evidence is competent in a particular case is a question of fact 
to be decided by the Board in the first instance.  The Court set 
forth a two-step analysis to evaluate the competency of lay 
evidence.  First, the Board must determine whether the disability 
is the type of injury for which lay evidence is competent 
evidence.  If so, the Board must weigh that evidence against the 
other evidence of record.  See Robinson v. Shinseki, No. 2008-
7096, slip op. at 6 (Fed. Cir.  March 3, 2009); see also Bethea 
v. Derwinski, 2 Vet. App. 252, 254 (1992) (single judge decisions 
may be relied upon for any persuasiveness or reasoning they 
contain).  

The Veteran has submitted lay statements from his wife and from a 
service buddy.  They state that the Veteran had shoulder pain and 
shoulder problems.  In this case, the Veteran, his wife and his 
friend can attest to factual matters of which they had first-hand 
knowledge, such as in-service accident or experiencing pain.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Here, the 
inservice treatment is of record and is thus confirmed.  

Neither the Veteran nor the lay persons who have submitted 
statements in his behalf have been shown to be competent to link 
his claimed disorder to his period of active service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 38 
C.F.R. § 3.159 (a)(1) [competent medical evidence means evidence  
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, statements, 
or opinions].  Therefore, although the statements of the Veteran 
and those offered in support of his claim have been given full 
consideration by the Board, they are not considered competent 
medical evidence and do not serve to establish a medical nexus 
between his disorder and his period of service.

Based on the foregoing, the Board finds that the most probative 
evidence of record establishes that the Veteran's rotator cuff 
tendopathy had its onset years after the Veteran separated from 
service and is unrelated thereto.  The Board may not base a 
decision on its own unsubstantiated medical conclusions but, 
rather, may reach a medical conclusion only on the basis of 
independent medical evidence in the record.  See Hensley v. 
Brown, 5 Vet. App. 155 (1993).  Neither the Board nor the Veteran 
is competent to supplement the record with unsubstantiated 
medical conclusions.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Conversely, health professionals are experts and are 
presumed to know the requirements applicable to their practice 
and to have taken them into account in providing a diagnosis.  
See Colvin.  The December 2009 VA medical opinion is afforded 
great probative weight.  Therefore, the Board finds that the most 
probative evidence of record does not establish a proximate link 
between an accident in active service and the Veteran's current 
right shoulder disorder.

In sum, the competent evidence does not establish that the 
Veteran's right shoulder disorder began in service.  There are no 
contemporaneous records of any complaints, findings, treatment, 
or diagnosis of a shoulder disorder for many years after 
separation.  This lapse of time is highly probative evidence 
against the Veteran's claim of a nexus between this disorder and 
active military service.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000) (holding that a significant lapse in time 
between service and post-service medical treatment may be 
considered in the analysis of a service connection claim).  
Although the Veteran is competent to report that he has 
experienced right shoulder symptoms since military service, the 
evidence fails to support his recollections and as such his 
statements are not credible.  The Veteran has himself dated the 
onset of his right shoulder disorder to be in 1994 after a work 
injury and he has also reported the onset to be in 1996 or 1997 
after throwing firewood.  The most probative evidence establishes 
that the current shoulder disorder is not etiologically related 
to service, as supported by the documentary record.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as required by 
law and VA regulations.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102 (2009).  Therefore, the preponderance is against the 
Veteran's claim for entitlement to service connection, and it 
must be denied.




ORDER

Service connection for the residuals of an injury of the right 
shoulder is denied.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


